Title: From Alexander Hamilton to George Washington, 11 August 1792
From: Hamilton, Alexander
To: Washington, George


Philadelphia Aug 11. 1792
Sir
I have already written to you to go by the Post. This is barely to inform you, that I have made the communication you desired to Mr. Kean, who promises every possible exertion—and that Mr. Langdon has been here about a fortnight.
With perfect respect & attachment I have the honor to be   Sir   Your obedient servant
A Hamilton
P.S I have made progress in certain answers; but shall scarcely be ready to send them before Monday’s Post.

The President of The UStates.
 